Citation Nr: 0706018	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for total left knee 
replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's status post total left knee replacement is 
manifested by slight limitation of flexion; there is no 
weakness, instability or loose motion of the knee. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent total 
left knee replacement have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5257, 5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession and notice concerning the effective-date element 
of the claim, by letter mailed in April 2006, subsequent to 
its initial adjudication of the claim.  The record also 
reflects that the veteran has been afforded an appropriate VA 
examination and the originating agency has obtained the 
veteran's service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
November 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The veteran was granted service connection for left knee 
disability by rating decision of May 1958.  A noncompensable 
evaluation was assigned.  Due to a torn medical meniscus, he 
underwent an arthrotomy and medical meniscectomy in June 
1960.  He was thereafter granted a temporary total rating for 
convalescence followed by a schedular rating of 10 percent in 
an August 1960 rating decision.  In January 2001, he 
underwent a total left knee replacement due to arthritis.  By 
rating decision of February 2001, he was granted a temporary 
total rating for convalescence from the date of his hospital 
admission in January 2001 through February 2001.  In 
addition, the total knee replacement was assigned a schedular 
rating of 100 percent from March 1, 2001, and a schedular 
rating of 30 percent from March 1, 2002.

Following the total knee replacement, the veteran underwent 
physical therapy at the VA Medical Center (VAMC).  In 
November 2001 he still complained of stiffness and had 
slightly limited range of motion in his left knee.  In 
November 2002, the veteran stated that he was working part-
time and was able to walk normally.  Flexion in his left knee 
was measured to 120 degrees.  His knee was noted to be stable 
and had no fluid.  VAMC records through April 2006 establish 
that the veteran was seen occasionally for intermittent 
swelling of his left knee as well as for pain behind his knee 
along the peroneal nerve where he had a nerve exploration in 
1972.  In June 2005 he was able to flex his knee to 125 
degrees, and although he was noted to have a recurrent 
baker's cyst and swelling of the knee, his left knee was 
consistently found to be stable with minimal fluid and only a 
trace edema.

In January 2003 the RO arranged for the veteran to undergo a 
VA orthopedic examination to determine the severity of his 
left knee disability.  He complained of a constant aching 
pain and stated that he had difficulty walking and sitting.  
He described his pain as ranging between 0 and 3 on a 0 to 10 
scale.  He also stated that he had a cane that he used as 
required.  Extension of his knee was to 0 degrees, while 
flexion was limited 120 degrees.  The veteran was unable to 
squat or duck walk.  There were no clicks heard upon active 
or passive range of motion.  He was able to perform 10 
repetitions without significant complaints of pain.  The 
veteran's left knee was found to be stable to both varus and 
valgus stress, as well as negative to McMurray, Lachman and 
drawer signs.  X-rays showed a left knee prosthesis that was 
within normal limits with no slipping or loosening noted.  
The diagnosis was osteoarthritis status post left total knee 
replacement.  

Private treatment records in February 2003 indicate that the 
veteran was concerned about residual swelling of his left 
knee.  He had full extension and flexion was to 115 degrees.  
His knee was found to be stable both medially and laterally, 
was without crepitus, and had a very small effusion.  The 
diagnosis was chronic knee pain with a small knee effusion to 
the left knee that did not seem to be of any significance.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provides that replacement of the knee joint with a prosthesis 
warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated by 
analogy under Diagnostic Code 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 30 percent for his service-connected left knee 
disability.  The Board notes that the evidence shows that the 
prosthesis is in good alignment without looseness.  In 
addition, there is no weakness.  Although there apparently is 
some pain, the January 2003 examiner stated that there were 
no significant complaints of pain after 10 repetitions.  
While the veteran has also complained of some pain associated 
with neuralgia of the peroneal nerve, that disability is 
separately rated and is not at issue in this appeal.  The 
veteran's left knee has repeatedly been found to be stable, 
and extension has repeatedly been found to be normal.  
Although a small effusion has been noted, there is no 
evidence of locking.  With the exception of slight limitation 
of flexion, the evidence does not show any significant 
functional imparment.  In particular, the Board notes that 
the evidence does not show increased functional impairment 
during flare ups or on repeated use, nor does it show 
functional impairment due to weakened movement, excess 
fatigability, or incoordination.  The slight limitation of 
flexion is clearly encompassed by the assigned rating of 30 
percent.  In addition, 

In sum, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign more than 
the currently assigned rating of 30 percent.  The Board has 
also considered the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for a total left knee 
replacement is denied.




___________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


